Case 3:20-cv-02131-GPC-JLB Document 7-8 Filed 04/01/21 PageID.130 Page 1 of 7




                          EXHIBIT 5
Case 3:20-cv-02131-GPC-JLB Document 7-8 Filed 04/01/21 PageID.131 Page 2 of 7




Amber Lynn Gilles of Clairemont, who in June became the face of
the anti-maskers when she called out a Starbucks barista, will co-host
a local “Burn Your Mask Bonfire” on Friday night.




                                                         Exhibit 5, Page 43
Case 3:20-cv-02131-GPC-JLB Document 7-8 Filed 04/01/21 PageID.132 Page 3 of 7




The 6 p.m. event at Ski Beach in Mission Bay also will feature leaders
of the anti-vaccine movement, Gilles said in a Facebook video
Thursday.

“The bonfire is to bring awareness and to stop the discrimination,
leading to COVID digital vaccine and digital currency,” she said. “The
little tattoo — they’re already doing a trial run of it in South Africa.”




Gilles also says she is assembling a “pro-medical-freedom advocate
army” in San Diego.

Earlier Thursday, the mother of three says she went for a job interview
on the promise she didn’t have to wear a mask. But when she got to
the lobby, a late-arriving interviewer balked at her face not being
covered and told her to wait outside. So Gilles left.

Gilles also videotaped a confrontation Thursday with a Sprouts
Farmers Market manager in Clairemont who wouldn’t let her enter
without a mask.




                                                         Exhibit 5, Page 44
Case 3:20-cv-02131-GPC-JLB Document 7-8 Filed 04/01/21 PageID.133 Page 4 of 7




As a worker wiped down carts, Gilles says: “This is Sprouts, and I’m
sick of it,” referring to the mask requirement posted on a pink sheet
outside the Genesee Avenue store.

Holding a piece of paper with writing on it, she said the document was
a medical exemption that allowed her to avoid the mask requirement.

Story continues below




 Shadows of San Diego police officer and Amber Lynn Gilles outside Sprouts Fa rmers Market in
Clairemont. Image via Facebook




 San Diego police officer examines what A mber Lynn Gilles calls her medical exemption from having to
wear a face mask. Image via Facebook




                                                                             Exhibit 5, Page 45
    Case 3:20-cv-02131-GPC-JLB Document 7-8 Filed 04/01/21 PageID.134 Page 5 of 7




      Amber Lynn Gilles on Facebook video from outside Sprouts Farmers Market in Clairemont.


    “You guys are going to be sued for discrimination,” she said, referring
    to the Americans with Disabilities Act. “Call the cops. Lets’s call
    the cops. Let’s make a report.”

    After waiting a half-hour, she stopped videotaping. A later video shows
    her chatting with an Officer Lang outside Sprouts.

    She tells the officer: “The government can tell them they’ll get a
    $1,000 fine (for not enforcing mask rules) or a $75,000 suit (for ADA
    violation),” she says. “This is conditioning us for something worse.”

   Related: ‘Tools of Terror’? New Face Masks Thrown into Fire
    Pit at Mission Bay Park

    In a Facebook chat, Gilles told Times of San Diego that she’s not done
    reporting the incident to Sprouts corporate officials.

    “They are experiencing a lot of medical advocates calling,” she said,
    “and I am having a hard time getting through. I did discuss this with
    an officer and got an incident number and his badge number.”

    A social activist who didn’t want to be identified said a counterprotest
    is planned Friday night.

    “The plan is to not allow their group to gather without masks
    endangering the public,” the activist said. “Plus they are burning toxic



                                                                               Exhibit 5, Page 46
Case 3:20-cv-02131-GPC-JLB Document 7-8 Filed 04/01/21 PageID.135 Page 6 of 7




materials and harming the environment. It’s dangerous in many ways.
There may be up to a couple hundred people. With bands, guest
speakers all without a permit. Her behavior is atrocious.”

Gilles, in one of her videos Thursday, called herself a yoga teacher
(“Not wearing your shoes is really healthy. … There’s magnetic energy
in the ground”).




At Sprouts, she got into a brief heated exchange with a female
shopper, who referenced “hundreds of thousands” of COVID-19
deaths.

Gilles suggested in response that the dead had pre-existing conditions
and said: “They’re killing people with respirators. Educate yourself.”
She later says: “Ya know, the masks don’t protect against COVID. …
They cause cancer (and) kidney problems, too.”

Sprouts media relations didn’t respond to an email request for
comment.


                                                         Exhibit 5, Page 47
Case 3:20-cv-02131-GPC-JLB Document 7-8 Filed 04/01/21 PageID.136 Page 7 of 7




In her video promoting the bonfire, Gilles says: “It’s not about
me. Joshua Coleman is a big anti-vax.” She says an anti-Zionist
would take part as well as Genevieve Peters, “harassed about mask
at Trader Joe’s.”

“We want to get together and meet your child,” she says.

Via Facebook Messenger, Gilles said the idea for the bonfire was
agreed on by the Mask Free America coalition and she’s been in
contact with San Diego police. Co-host is the coalition’s Brandon
Ross.

“We are doing them in as many states as we can,” she said. “We are
prepared for as many people are interested in going to the event. I do
not believe there are any counterprotests. I have not heard anything. I
am prepared.”




                                                         Exhibit 5, Page 48
